Internet Gold's Second Quarter Earnings Release Scheduled For August 3, 2010 Petah Tikva, Israel - July 29, 2010, Internet Gold - Golden Lines Ltd. (NASDAQ Global Market and TASE: IGLD), today announced that it will release its second quarter results on Tuesday, August 3rd, 2010, before the market opens. On the following day, August 4th 2010 at 09:00 a.m. EDT, management will host a teleconference to discuss the results. To participate, please call one of the following access numbers several minutes before the call begins: 1-888-668-9141 from within the U.S. or 1866-485-2399 from within Canada, 0-800-917-5108 from within the U.K., or +972-3-918-0609 from other international locations. The call will also be broadcast live through the company's Website, www.igld.co.il, and will be available for replay during the next 30 days. About Internet Gold Internet Gold is a telecommunications-oriented holding company which is a subsidiary of
